EXHIBIT 10.1
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of the
15th day of March, 2011 (the “Effective Date”) by and between Diversified
Restaurant Holdings, Inc., a Nevada Corporation (“Company”), with its principal
place of business at  27680 Franklin Rd., Southfield, Michigan 48034 and P.
Friedman & Associates, Inc., a Maryland corporation, with its principal place of
business at 43503 Butler Place, Leesburg, Virginia 20176 (“Consultant”).


W I T N E S S E T H:
 
WHEREAS, Company desires to retain Consultant to provide specialized consulting
services to the Company in the areas of retail restaurant management, operation,
and development.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
intending to be legally bound hereby, the parties agree as follows:


1.           Retainer of Consultant; Request for Services.   Subject to the
terms and conditions of this Agreement, Company hereby retains Consultant as an
independent contractor to consult with and advise Company with respect to retail
restaurant management, operation, and development and related matters upon the
reasonable request of the Company (the “Services”).  Whether the timing
requested by Company with respect to any Services is reasonable shall be
determined subjectively, taking into consideration Consultant’s geographic
location, work schedule, and overall availability at the time of such a request.


2.           Principal Duties.    During the term of this Agreement, Consultant
shall, at all times, use reasonable efforts to consult with and advise Company
in its performance of the Services.


3.           Compensation.      During the term of this Agreement, and in
exchange for all of the services and covenants to be performed by Consultant
hereunder, Company shall compensate Consultant at the rate of $18,000 per
annum.  Such payment shall be made in twelve equal monthly installments payable
on the fifteenth day of each month commencing on the date hereof, unless
otherwise agreed in writing by Company and Consultant.


4.           Expenses.      Consultant shall be reimbursed for all expenses
reasonably incurred by it in connection with the Services and which have been
approved by Company in advance.  Consultant shall be reimbursed for mileage at
the then prevailing Internal Revenue Service rate, and shall not be entitled to
separate compensation for time spent in transit.


5.           Other Activities; Conflicts.  Consultant may engage in other
activities or services during the term of this Agreement.


6.           Term.      This Agreement shall be effective as of the effective
date referred to in the preamble above, and shall continue for an initial term
of twelve (12) months, and may be renewed upon mutual written agreement of the
parties.  Consultant’s obligations under Section 9 hereof shall survive
termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


7.           Independent Contractor. In carrying out the services under this
Agreement, Consultant shall be and act as an independent contractor, and shall
be subject to Company’s direction only as to specific areas of Company’s
interests with respect to which Company desires the benefit of Consultant’s
services and advice.


8.           Title to Data and Property. All data, documents, drawings,
analyses, reports, physical property, or other subject matter prepared or
produced by Consultant in rendering Services shall be the property of Company
and Company shall have the exclusive right thereto.


9.           Confidential Information.  Except as required by applicable law,
Consultant shall hold any and all Company information that it obtains in the
performance of this Agreement in confidence, and shall not, except as required
in the conduct of Company’s business or as authorized in advance, in writing, by
Company, publish or disclose, or authorize anyone else to publish, disclose or
make use of, any such information unless and until such information shall have
ceased to be confidential or proprietary as evidenced by general public
knowledge through no fault of Consultant.


10.         Commitments.  Consultant agrees that Consultant will make no
commitments on behalf of Company without specific prior authorization by
Company.  Consultant further agrees to indemnify and hold Company harmless from
any and all injury, loss or damage suffered by virtue of any unauthorized
commitment made by Consultant.


11.         Supersedes Other Agreements.     This Agreement supersedes all prior
agreements and understandings between Consultant and Company regarding the
Services.


12.         Governing Law.    This Agreement shall be governed by the internal
laws of the State of Michigan, without regard to the conflict of law provisions
thereof.


13.         Construction.  Each of the parties hereto acknowledges that, prior
to executing this Agreement, such party has had an opportunity to consult with
counsel of its own choosing, understands the scope and terms of this Agreement,
and has considered and made full allowance for all relevant and pertinent
considerations.  Accordingly, any rule of construction construing contract
language against the drafting party is hereby waived by both parties.






[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

   
COMPANY:


Diversified Restaurant Holdings, Inc.






By: /s/ T. Michael Ansley                                                   
             T. Michael Ansley, President






CONSULTANT:


P. Friedman and Associates, Inc.


By: /s/ Philip Friedman                                                        
             Philip Friedman, President
 

 